Citation Nr: 0328963	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a higher initial evaluation for hypertension, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1968 
to September 1971, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claim.  
In this regard, the record contains no specific reference to 
the VCAA in connection with the claim to increase the 
evaluation for hypertension.  There is no indication as to 
what evidence is necessary to establish entitlement to a 
higher initial evaluation.  Nor was the veteran informed that 
the RO had a duty to assist him in obtaining evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

In addition, the veteran indicated in his March 2001 claim 
that he was diagnosed with hypertension in 1996 and has been 
treated for the disorder ever since that time.  Although the 
claims file contains private medical records dated from June 
1992 to February 2001, there are no treatment records dated 
after that date.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate these records with the claims file.

The veteran argues that his hypertension is more severe than 
is reflected by the current rating.  He asserts that his 
blood pressure readings warrant a 20 percent rating.  A 
review of the evidence also reveals that the veteran was not 
afforded a VA examination in connection with his claim for a 
higher evaluation for his service-connected hypertension.  
Such an examination will provide the Board additional 
evidence for rating this disability particularly in light of 
the veteran's contentions.  Therefore, the Board is of the 
opinion that a VA examination would be helpful in determining 
whether the veteran is entitled to a higher initial 
evaluation. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim and the division 
of responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should ask the veteran for 
the names and addresses of any and all 
physicians who have treated him for 
hypertension since February 2001.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file the 
medical records identified by the 
veteran.

3.  The veteran should be afforded an 
examination to ascertain the current 
severity of his hypertension.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Following the 
examination and review of the medical 
records contained in the claims file, 
the examiner is requested to comment as 
to whether the veteran's diastolic 
pressure is predominantly 110 or more 
and whether the veteran's systolic 
pressure is predominantly 200 or more.  
In doing so, the examiner should 
specify whether the veteran is taking 
medication to control his hypertension.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claim file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




